





Exhibit 10.1


Grant No.:                       


REGAL ENTERTAINMENT GROUP
2002 STOCK INCENTIVE PLAN, AS AMENDED
PERFORMANCE SHARE AGREEMENT 


        Regal Entertainment Group, a Delaware corporation (the “Company”),
hereby grants performance shares relating to restricted shares of its class A
common stock, $.001 par value (the “Common Stock”), to the Grantee named below,
the shares of restricted stock subject thereto being subject to achieving the
performance criteria and the vesting conditions set forth in the attached
agreement (the “Agreement”). Additional terms and conditions of the grant are
set forth in this cover sheet to the Agreement, in the Agreement, and in the
Company's 2002 Stock Incentive Plan, as amended (the “Plan”).


Grant Date:
 
 
Name of Grantee:
 
 
Grantee's Social Security Number:
 
 


Maximum No. of Shares of Common Stock
(150% of Target LTI (defined below)):
 
 
Vesting Date:
 
 
Purchase Price per share of Common Stock:
 
$0.001
 
 
 
 

        By signing this cover sheet, you agree to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
is also attached. You acknowledge that you have carefully reviewed the Plan, and
agree that the Plan will control in the event any provision of this Agreement
should be or appear to be inconsistent.
Grantee:
 
 
 
Name:
 
 
Signature:
 
Company:
 
 
By:
 
 
 
Name
 
 
Signature:
 
 
Title:
 





Attachment
This is neither a stock certificate nor a negotiable instrument.







































--------------------------------------------------------------------------------







REGAL ENTERTAINMENT GROUP
2002 STOCK INCENTIVE PLAN, AS AMENDED
PERFORMANCE SHARE AGREEMENT


Award of Performance Shares/Number of Shares of Restricted Stock Issuable upon
Achievement of Performance Criteria
 
This grant is an award of performance shares (the “Performance Shares”)
entitling the Grantee hereof to the number of shares of Common Stock to be
determined as set forth below, at the Purchase Price set forth on the cover
sheet, which shares of Common Stock when issued will be subject to the vesting
conditions described below (such shares when issued and subject to the vesting
conditions, the “Restricted Stock”). The Purchase Price for the Performance
Shares and the Restricted Stock is deemed paid by your services to the Company.


The number of shares of Restricted Stock, if any, that may be issued pursuant to
the terms of this Agreement shall be calculated based on the attainment of
specified performance goals, as set forth on the attached Exhibit A, by the
third anniversary of the Grant Date (the “Calculation Date”). The maximum number
of shares of Restricted Stock that may be issued to you hereunder shall be as
set forth on the cover sheet, which number has been determined by
multiplying __________________ shares (such number of shares, your “Target Long
Term Incentive” or “Target LTI”) by 150%.
Nontransferability and Forfeiture
 
Neither your Performance Shares granted hereby nor any shares of Restricted
Stock issued hereunder prior to the vesting thereof may be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may your Performance Shares or shares of Restricted Stock, if any, be made
subject to execution, attachment or similar process. Except as otherwise
provided in this Agreement, if your service terminates for any reason prior to
the Calculation Date, you will forfeit your Performance Shares and not have any
right to receive any Restricted Stock or Common Stock in respect of this award
of Performance Shares.
Issuance and Vesting of Restricted Stock
 
The Performance Shares awarded hereby are evidenced solely by this Agreement and
the cover sheet. The Company will issue any Restricted Stock earned pursuant
hereto in your name as of the Calculation Date.


Except as otherwise set forth herein, your right to the Common Stock, after the
issuance of the Restricted Stock as of the Calculation Date pursuant to this
grant, vests as to 100% of the total number of shares of Restricted Stock issued
pursuant to this grant on ___________________, provided you then continue in
service (the “Vesting Date”). If the Vesting Date would otherwise occur during a
period in which you are: (a) subject to a lock-up agreement restricting your
ability to sell shares of Common Stock in the open market or (b) restricted from
selling shares of Common Stock in the open market because you are not then
eligible to sell under the Company's insider trading or similar plan as then in
effect (whether because a trading window is not open or you are otherwise
restricted from trading), the Vesting Date will be delayed until the first date
on which you are no longer prohibited from selling shares of Common Stock due to
a lock-up agreement or insider trading plan restriction; provided, however, you
shall not be deemed to be restricted pursuant to subparagraph (b) above if you
have in place at the Vesting Date an enforceable 10b5-1 trading plan. You cannot
vest in more than the number of shares covered by this grant.
Book Entry Restrictions/Escrow
 
Any Restricted Stock issued hereunder may be issued in book entry form. In such
event, the Company shall cause the transfer agent for the shares of its Common
Stock to make a book entry record showing ownership for the shares of Restricted
Stock in your name subject to the terms and conditions of this Agreement. The
Company shall issue or cause to be issued to you an account statement
acknowledging your ownership of the shares of such Restricted Stock.


In the event that certificates are issued evidencing the shares of Restricted
Stock issued hereunder, the certificates for the Restricted Stock shall be
deposited in escrow with the Secretary of the Company to be held in accordance
with the provisions of this paragraph. Each such deposited certificate shall be
accompanied by a duly executed Assignment Separate from Certificate in the form
attached hereto as Exhibit B. The deposited certificates shall remain in escrow
until such time or times as the certificates are to be released or otherwise
surrendered for cancellation as discussed elsewhere herein. Upon delivery of the
certificates to the Company, you shall be issued an instrument of deposit
acknowledging the number of shares of Restricted Stock delivered in escrow to
the Secretary of the Company.


Not later than 30 days after the Vesting Date, the Company shall release from
escrow and deliver to you any certificates representing Common Stock held by it
in escrow.






--------------------------------------------------------------------------------







Dividend Equivalents
 
Upon the Calculation Date or as soon as reasonably practicable thereafter (the
“Initial Dividend Payment Date”), provided you then continue in service, the
Company shall pay to you in cash a single lump sum amount equal to (1) the total
dividends paid by the Company with respect to a single share of Common Stock
from the Grant Date to the Calculation Date times (2) the number of shares of
Restricted Stock issued hereunder as determined above in respect of the
Performance Shares as to which the performance goals have been satisfied as of
the Calculation Date.


If the Company pays a dividend with respect to its Common Stock after the
Initial Dividend Payment Date, the Company shall pay to you as soon as
reasonably practicable thereafter, provided you then continue in service, an
amount equal to (1) the amount of such dividend with respect to a single share
of Common Stock times (2) the number of shares of Restricted Stock issued
hereunder as determined above in respect of the Performance Shares as to which
the performance goals have been satisfied as of the Calculation Date.
Lapse of Common Stock Restrictions on Death, Disability, or Retirement or
Termination Without Cause
 
Prior to the Calculation Date, if your service is terminated due to death or
Disability, you shall be entitled to receive a number of fully vested shares of
Common Stock in respect of your Performance Shares equal to the Target LTI,
pro-rated for the number of days you were employed from the Grant date to and
including the date the termination occurs. In addition, you shall be entitled to
the dividends paid with respect to such shares from the Grant Date to and
including the date the termination occurs. Such shares of Common Stock and
dividends shall be paid to you (or your estate) within sixty (60) days of the
date of your termination due to death or Disability.


On or after the Calculation Date, your right to any Common Stock hereunder vests
as to 100% of the total number of shares of Restricted Stock issued pursuant to
this grant, such number as determined on the Calculation Date, if your service
is terminated due to death, Disability or Retirement, or by the Company without
Cause.
Forfeiture of Unvested Common Stock
 
In the event that your service is terminated on or after the Calculation Date
but before the Vesting Date for any reason other than due to death, Disability
or Retirement, or by the Company without Cause, you will forfeit to the Company
all of the shares of Restricted Stock subject to this grant, which shares if
certificated will be in such event surrendered by the Secretary to the Company
on your behalf for cancellation.
Withholding Taxes
 
You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the grant of the Performance Shares, your acquisition of Restricted Stock or
Common Stock under this grant, or the payment to you of any dividends hereunder.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to this grant, the
Company will have the right to: (1) require that you arrange such payments to
the Company; (2) withhold such amounts from other payments due to you from the
Company or any affiliate; or (3) cause an immediate forfeiture of shares of
Restricted Stock or Common Stock subject to the Performance Shares granted
pursuant to this Agreement in an amount equal to the withholding or other taxes
due.
Section 83(b) Election
 
If you file an election with respect to the shares of Common Stock covered by
this grant under Section 83(b) of the Internal Revenue Code with the Internal
Revenue Service, you will immediately forfeit to the Company all of the shares
of Common Stock subject to this grant.
Retention Rights
 
This Agreement does not give you the right to be retained by the Company (or any
parent, Subsidiaries or affiliates) in any capacity. The Company (and any
parent, Subsidiaries or affiliates) reserves the right to terminate your service
at any time and for any reason.
Shareholder Rights
 
You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such Restricted Stock. Any distributions you receive as a
result of any stock split, stock dividend, combination of shares or other
similar transaction shall be deemed to be a part of the Restricted Stock and
subject to the same conditions and restrictions applicable thereto. Except as
described herein and in the Plan, no adjustments are made for dividends or other
rights if the applicable record date occurs before your Restricted Stock
certificate is issued or book entry made.






--------------------------------------------------------------------------------







Adjustments
 
In the event of any stock dividend, stock split, change in the corporate
structure affecting the Common Stock, or any change in the corporate structure
(including any event contemplated by Section 5(a) of the Plan) that is not a
Change in Control, the number or kind of shares covered by this grant may be
adjusted pursuant to the Plan so that thereafter, subject to the terms and
conditions of the adjusted Awards, such Awards shall entitle the Grantee to
receive the kind and amount of securities or property or cash receivable upon
any such event by a holder of the number of Shares that would have been
receivable with respect to such Award immediately prior thereto.


Your Performance Shares and Restricted Stock, as applicable, shall be subject to
the terms of any such agreement of merger, liquidation or reorganization in the
event the Company is subject to such corporate activity.
Change in Control
 
In the event of a Change in Control prior to the Calculation Date, you will be
entitled to receive a number of shares of Restricted Stock in respect of your
Performance Shares equal to the Target LTI immediately prior to the Change in
Control.


All shares of Restricted Stock issued hereunder in respect of a Change in
Control shall for purposes of the Plan be deemed to have been issued and
outstanding and shall vest immediately prior to the effective time of any such
Change in Control.


In addition, you shall be entitled to the dividends paid with respect to such
shares from the Grant Date to the time immediately prior to the effective time
of any such Change in Control. Such dividends shall be paid to you within sixty
(60) days of the effective time of any such Change in Control.
Legends
 
All certificates representing the Restricted Stock issued in connection with
this grant shall, where applicable, have endorsed thereon the following legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”
Applicable Law
 
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
Market Stand-Off
 
In connection with any underwritten public offering by the Company of the
Company's securities pursuant to an effective registration statement filed under
the Securities Act of 1933, for such period as the underwriters may request
(such period not to exceed 180 days following the date of the applicable
offering), you shall not, directly or indirectly, sell, make any short sale of,
loan, hypothecate, pledge, offer, grant or sell any option or other contract for
the purchase of, purchase any option or other contract for the sale of, loan,
hypothecate, pledge, offer, grant or dispose of or transfer, or agree to engage
in any of the foregoing transactions with respect to, any shares of capital
stock of the Company covered by this grant without the prior written consent of
the underwriters of such public offering.
The Plan
 
The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.


This Agreement, the cover page and the Plan constitute the entire understanding
between you and the Company regarding this grant of Performance Shares and any
shares of underlying Restricted Stock and Common Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.






--------------------------------------------------------------------------------







Data Privacy
 
In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.


By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.
Consent to Electronic Delivery
 
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant, you agree that the Company may
deliver the Plan prospectus and the Company's annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Company Secretary at 865/922-1123 to request paper
copies of these documents.
Stock Ownership Guidelines
 
If applicable, your right to sell, exchange, transfer, gift, pledge, alienate or
otherwise dispose of the vested shares of Common Stock awarded to you pursuant
to this Agreement is subject to your compliance with the stock ownership
guidelines (“Stock Ownership Guidelines”) that the Company has adopted as of the
Grant Date, a copy of which has been delivered to you together with this
Agreement. The Company shall have the right to enforce the Stock Ownership
Guidelines through the use of an escrow arrangement or through restrictions
communicated to the Company's transfer agent limiting transfers of your shares
of Common Stock. This provision is not intended to prohibit you from exercising
your previously granted stock options of disposing of the shares of Common Stock
acquired upon exercise of such options.



By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions
described above and in the Plan.







--------------------------------------------------------------------------------







EXHIBIT A




PERFORMANCE GOALS
AND NUMBER OF SHARES OF RESTRICTED STOCK


 
 
 
Actual Performance Percentage *
 
Shares of Restricted Stock
Actual Performance Percentage<90%
 
0% of Target LTI
90% <Actual Performance Percentage<110%
 
100% of Target LTI
Actual Performance Percentage>110%
 
150% of Target LTI



*During the first quarter of each year, the Board of Directors will determine a
projected Adjusted EBITDA (as defined in the Company's quarterly earnings
releases) for such year (the “Annual EBITDA Target”). During the first quarter
of the following year, the Annual EBITDA Target will automatically adjust based
upon any differences between forecasted attendance for the prior year and actual
attendance for the prior year based on reported nation box office revenue for
such year (the “Adjusted Annual EBITDA Target”). The goal of this year-end
adjustment to the Annual EBITDA Target is to neither penalize nor reward the
Grantee for non-controllable industry results.




On the Calculation Date, the Compensation Committee of the Board of Directors
will determine the “Actual Performance Percentage” by calculating for each of
the three fiscal years prior to the Calculation Date the percentage by which the
Company's actual Adjusted EBITDA met or exceeded the Adjusted Annual EBITDA
Target for each such fiscal year, respectively, and averaging such performance
percentages over such three fiscal year period.


By way of illustration, if (x) in year 1 the Company's actual Adjusted EBITDA
exceeded the Adjusted Annual EBITDA Target for year 1 by 105%, (y) in year 2 the
Company's actual Adjusted EBITDA was 90% of the Adjusted Annual EBITDA Target
for year 2, and (z) in year 3 the Company's actual Adjusted EBITDA exceeded the
Adjusted Annual EBITDA Target for year 3 by 120%, then the Actual Performance
Percentage would be 105% (or 315% divided by 3) and the Grantee would vest 100%
of the Target LTI.







--------------------------------------------------------------------------------







EXHIBIT B


ASSIGNMENT SEPARATE FROM CERTIFICATE


        FOR VALUE RECEIVED,___________________ hereby sells, assigns and
transfers to Regal Entertainment Group, a Delaware corporation (the
“Company”),______________( _________________________ ) shares of the Company’s
class A common stock represented by Certificate No. __________ and does hereby
irrevocably constitute and appoint _______________________ to transfer the said
common stock on the books of the Company with full power of substitution in the
premises.
        
Dated:__________________ , 20_________           
 
 
 
 
 
Print Name
 
 
 
 
 
Signature





Spousal Consent (if applicable)
                                            
 (Purchaser’s spouse) indicates by the execution of this Assignment his or her
consent to be bound by the terms herein as to his or her interests, whether as
community property or otherwise, if any, in the shares of class A common stock
of the Company.
 
 
 
 
 
Signature



INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO CAUSE THE FORFEITURE
OF YOUR UNVESTED SHARES AS SET FORTH IN THE AGREEMENT WITHOUT REQUIRING
ADDITIONAL SIGNATURES ON THE PART OF PURCHASE





